Citation Nr: 1300805	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable initial evaluation for residuals of a right index finger metacarpophalangeal and extensor tendon laceration.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The scars associated with the Veteran's right index finger metacarpophalangeal and extensor tendon laceration are not tender or unstable, are not deep and nonlinear with a size exceeding 6 square inches, and are not superficial and nonlinear with a size of 144 square inches or more.

2.  The Veteran's residuals of a right index finger metacarpophalangeal and extensor tendon laceration do not limit motion of the finger to a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and do not limit extension by more than 30 degrees.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for residuals of a right index finger metacarpophalangeal and extensor tendon laceration have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5229; 4.118, Diagnostic Codes 7802-7805 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran is challenging the initial rating assignment of his service-connected disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted a private treatment record from Dr. G.T., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

The appellant was afforded a VA medical examination in June 2009.  The Veteran reported in January 2010 that the examination performed in June 2009 was not performed in cold, damp weather when his function is limited.  Instead the testing was all performed in warm climate situations after having his hand manipulated multiple times.  The Board acknowledges Ardison v. Brown, 6 Vet. App. 405, 407 (1994), in which the United States Court of Appeals for Veterans Claims (Court) held that the duty to assist requires that, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA must provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See also Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  However, more applicable in this case is the Court's more recent holding, in Voerth v. West, 13 Vet. App 117 (1999), that an examination is not necessary during the active phase of a disease that did not interfere with employment and where the short duration of the active phase made arranging for an examination infeasible.  Voerth may be further distinguished from Ardison in that, in Ardison, the appellant's worsened condition would last weeks or months, while in Voerth the appellant's worsened condition would last only a day or two.  In the case at hand, although the Veteran has indicated that his disability has become an issue in his employment due to the required extensive use of his hand, the Veteran has not demonstrated that his residuals of right index finger laceration interfere with his earning potential.  Furthermore, there is no evidence of prolonged periods of flare-ups during the appellate period, and the Veteran has reported that his symptoms last one to two days and recede with the use of over the counter medication.  Therefore, the Board concludes that a remand for another VA examination is not warranted.

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the elements that were lacking to substantiate the Veteran's claim, the Veterans Law Judge asked the Veteran to describe his symptoms and the manner in which his symptoms impact his employment.  The Veteran's responses to the questions were aimed at showing that his residuals of a right index finger laceration were more severe than evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected residuals of a right index finger metacarpophalangeal and extensor tendon laceration have been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 7805-5229.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, a scar is to be evaluated based upon limitation of function of the affected part.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, a noncompensable rating is assigned for limitation of motion of the index or long finger when there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent evaluation is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension is limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Service treatment records reveal that in February 1984 the Veteran suffered an open fracture of the second MCP joint.  The finger was cleaned and bandaged and the Veteran was sent to the Naval Hospital in San Diego, California.  

In March 2009 the Veteran was examined by Dr. G.T., a private physician.  The doctor stated that the Veteran was treated for a deep laceration over the dorsum of the index finger metacarpophalangeal (MCP) joint.  The injury required surgery for the wound and joint to be opened and for repair of the extensor tendon.  The area was noted to later heal and the Veteran initially did very well.  The Veteran indicated that he developed stiffness about the MCP joint as well as some discomfort during cold, damp weather over the prior several years.  When the weather was warmer or after he exercises he felt very well and was able to participate in normal activities.  The Veteran indicated that he was concerned as to whether or not any special treatment was indicated.  

Physical examination revealed that there was evidence of a well-healed transverse laceration over the dorsum of the index finger MCP joint that measured approximately two centimeters.  The Veteran was able to flex his finger and make a tight fist.  There was full extension of the finger.  Distally in the finger itself, sensation, motor and circulation were intact.  X-rays were unremarkable with no evidence of any bony irregularity about the index finger MCP joint.  There was no evidence of any previous bone trauma or deformity.  There was no evidence of any developing arthritis at that time.  The impression rendered was status-post previous laceration to the dorsum of the right index finger MCP joint with a laceration to the extensor tendon, healed, and developing slight degenerative arthritis of the index finger MCP joint.  It was noted that if a laceration to the dorsum of the index finger MCP joint divided the extensor tendon, the MCP joint is just below this area and some injury to the articular surface may also have occurred at the time of the original injury.  The extensor tendon healed with the surgical repair and was doing very well.  The provider stated that unfortunately stiffness and sensitivity to cold, damp weather suggested that some arthritis may be developing.  The provider continued to indicate that there was no special treatment needed but that if arthritis became significant then treatment with anti-inflammatories may be necessary.  

In June 2009 the Veteran was afforded an examination.  The Veteran reported that he suffered from a severe laceration in service.  The laceration was mainly of the 2nd metacarpal.  The Veteran underwent a repair of that laceration.  He had no problems until about three to four years prior to the examination when he stated that the right hand had become stiff and that cold weather, as well as rainy weather, caused more pain.  The Veteran reported that this affected him because he is in the wine business and uses his right hand a lot.  He had pain in the right hand, particularly in the knuckles intermittently, ten to twenty times per year, lasting two days each time.  The pain was aching, sharp, and sometimes burning.  On a scale of one to ten it was an eight.  Activity aggravated the pain and Advil relieved the pain.  He could function with medication.  The functional impairment that was reported pertained to the fact that in wine sales he has to handle a lot of bottles frequently.  He reported that as the arthralgias are worsening, he had been unable to handle wine like he was "accustomed to."

Physical examination revealed that there was a scar on the right hand at the right 2nd metacarpal phalangeal joint, measuring 2.5 centimeters by "01" centimeter.  The scar was level.  There was no inflammation, no edema, no disfigurement, no keloid formation, and no limitation of motion or function.  There was another scar noted in between the knuckles of the 3rd and 4th fingers, measuring 1.0 centimeter by 0.1 centimeter.  The scar was level.  This scar was non-tender and there was no skin breakdown.  There was no inflammation, no edema, no disfigurement, no keloid formation, and no limitation of motion or function.  The Veteran was noted to be right handed. 

Range of motion of the wrists was within normal limits.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance or incoordination.  Range of motion was normal with dorsiflexion of 0 to 70 degrees, radial deviation of 0 to 20 degrees, palmar flexion of 0 to 80 degrees, and ulnar deviation of 0 to 45 degrees.

Regarding his hands and fingers, the Veteran could tie his shoelaces, fasten buttons, and pick up a piece of paper without difficulty with both hands.  He could approximate the tips of the fingers to the proximal transverse crease of the palm in the left hand.  With the right hand, he could not approximate the proximal transverse crease of the palm; there was a 1 centimeter distance.  With the tip of the thumb and the index finger, middle finger, ring finger, and little finger there was no distance between these fingers in left hand.  However, in the right hand, between the thumb pad and the index finger, long finger, ring finger, and little finger there was a distance of 1 centimeter.  The right hand grip strength was slightly diminished.  The left hand grip strength was within normal limits.  The range of motion of the left thumb was within normal limits bilaterally.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance or incoordination.  The range of motion was normal with radial abduction of 0 to 70 degrees, metacarpophalangeal joint flexion of 0 to 60 degrees, palmar abduction of 0 to 70 degrees, and interphalangeal joint flexion of 0 to 60 degrees.  The range of motion of the index fingers was within normal limits.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance or incoordination.  The range of motion of the middle fingers was within normal limits.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance or incoordination.  The range of motion of the ring fingers was within normal limits.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance or incoordination.  The range of motion of the little fingers was within normal limits bilaterally.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance or incoordination.  There was normal finger range of motion with distal interphalangeal joint flexion of 0 to 90 degrees, metacarpophalangeal flexion of 0 to 90 degrees, and proximal interphalangeal joint flexion of 0 to 100 degrees.  An x-ray of the right hand was normal.

The Veteran was diagnosed with status post laceration of the metacarpal of the right hand with residual scar and degenerative arthritis.  Subjective factors were noted to be pain.  Objective factors were noted to be decreased range of motion of the metacarpal phalangeal joints and decreased grip strength of the right hand.  The condition affected the Veteran's activities of daily living mildly. 

In September 2009 the Veteran reported that he worked in the wine industry and that he handles thousands of bottles of wine monthly and that his hand impairment has become an issue for his duties.  The Veteran indicated that Dr. G.T. noticed the limited dexterity and motion of the index finger along with the really limited strength in the right hand.  

In March 2012 the Veteran testified at a hearing before the undersigned that when the weather would change, his hand would get very stiff and sore and that he had started to notice this on a more regular basis.  The Veteran indicated that he was seen by a private provider five years prior to the hearing that he referred to by first name.  However, the Veteran could not recall the providers last name.  The Veteran reported that he had gone 20 some years without the condition affecting his life.  He stated that he is in the wine industry and as such has to hold bottles and glasses which has become more difficult for him due his disorder.  He reported that he had pain in the area and that he could no longer make a really tight fist.  He indicated that he had movement but that it was limited.  The Veteran reported that he could not grip a golf club as tight as he normally would and that sometimes he had problems lifting things.  

Based on the evidence of record, the Board finds that a compensable initial evaluation is not warranted for residuals of a right index finger metacarpophalangeal and extensor tendon laceration.

As for the scarring noted on examination in March 2009 and June 2009, it should be pointed out that one or two scars that are unstable or painful warrant a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).  Here, although scars have been noted, there is no indication of any tenderness or instability.  Accordingly, a compensable rating under Diagnostic Code 7804 is not warranted at any point during the pendency of the Veteran's claim. 

A compensable rating is also warranted under 38 C.F.R. § 4.118, Diagnostic Code 7802, for a scar not of the head, face, or neck, that is deep and nonlinear.  Deep nonlinear scars that cover an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Here, there is no evidence that the Veteran's scar is deep or that the scar covers an area of 6 square inches.  Indeed, on examination in June 2009 the scar was noted to be 2.5 centimeters by "01" centimeter.  Consequently, there is no basis under these rating criteria for an award of a compensable rating.

A compensable rating is also warranted under 38 C.F.R. § 4.118, Diagnostic Code 7802, for a scar not of the head, face, or neck, that is superficial and nonlinear.  Superficial scars that cover an area of 144 square inches (929 square centimeters) or greater warrant 10 percent ratings.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Here, again, there is no evidence that the Veteran's scar covers an area of 144 square inches or more.  Consequently, there is no basis under these rating criteria for an award of a compensable rating.

The Board acknowledges that the Veteran's residuals of a right index finger metacarpophalangeal and extensor tendon laceration manifest limitation of range of motion of the index finger.  However, as motion is not limited to a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; extension limited by more than 30 degrees, a compensable evaluation is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.

Therefore, entitlement to a compensable initial evaluation for residuals of a right index finger metacarpophalangeal and extensor tendon laceration is denied.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Veteran does not meet the criteria for a compensable initial evaluation for residuals of a right index finger metacarpophalangeal and extensor tendon laceration and there are no aspects of the disability not contemplated by the schedular criteria.  The criteria take into consideration the complete manifestations of the Veteran's disability including the scar and the loss of the range of motion.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See id.

Finally, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran has indicated that his residuals of a right index finger metacarpophalangeal and extensor tendon laceration impact on his employment, there is no contention or evidence that the Veteran is unemployable or unemployed.  Accordingly, TDIU is not raised by the record.






	(CONTINUED ON NEXT PAGE)


ORDER

A compensable initial evaluation for residuals of a right index finger metacarpophalangeal and extensor tendon laceration is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


